Citation Nr: 0510941	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-25 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for blindness, to 
include diabetic retinopathy.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for hypertension, to 
include as secondary to service-connected diabetes.

3.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Reno, Nevada.

The Board notes that the veteran has submitted private 
medical records that reflect ongoing treatment of service-
connected diabetes.  As yet, it appears that a claim for an 
increased evaluation for diabetes has not been considered.  
Because this matter has not been previously addressed, the 
Board refers them to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the agency of original jurisdiction.]

A Statement of the Case issued in October 2003 addressed the 
issues of service connection for arthritis, to include as due 
to exposure to herbicides; service connection for an impaired 
nerve, and service connection for post-traumatic stress 
disorder (PTSD).  However, no subsequent correspondence was 
received from the veteran or a representative that can be 
construed as a substantive appeal, timely or otherwise.  
Written argument submitted by the veteran's local and 
national Disabled American Veterans representatives, received 
in October 2004 and May 2005, respectively, include no 
reference to these additional issues.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal. 38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  (Emphasis added.)  Accordingly, the issues 
of service connection for arthritis, to include as due to 
exposure to herbicides; service connection for an impaired 
nerve, and service connection for PTSD are not currently 
before the  Board on appeal. 

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Service Connection for Blindness, to Include Diabetic 
Retinopathy

The veteran has submitted medical records from a Nevada state 
prison that show in April and May 2000, he repeatedly 
requested to be seen for increased blurry vision after being 
overmedicated with blood pressure medicine in late April.  
Notes from the state prison show complaints that it was 
difficult to read the newspaper or fine print over the 
previous ten days.  The "exam data" reflected possible 
hypertensive retinopathy and a diagnosis of diabetic 
retinopathy proliferative.  

A June 2000 letter from M.J.F., M.D. stated that he had seen 
the veteran with a preoperative fluorescein, which was 
performed in May, consistent with a major branch retinal vein 
occlusion inferiorly in the right eye.  His visual acuity was 
found to be 20/60.  Dr. F. opined that the probable etiology 
of the veteran's branch retinal vein occlusion was his 
hypertension.  

Treatment records from state prison also indicate in July and 
August 2000 that the veteran underwent laser surgery in June 
2000. 

A treatment note in June 2001 indicates the veteran reported 
his vision seemed about the same.  The assessment was macular 
(illegible word, but appears to be "scar") secondary to 
BRVO OD (branch retinal vein occlusion, right eye).  

Aside from the diagnosis of proliferative diabetic 
retinopathy in May 2000, there is no further mention of 
diabetic retinopathy.  As summarized above, a number of other 
diagnoses of eye disease or injury and underlying etiologies 
appear of record.  The Board finds that it is not clear 
whether the veteran currently has diabetic retinopathy or any 
other eye disorder that was caused or aggravated by his 
service-connected diabetes.  The Court has held that when the 
Board believes the medical evidence of record is insufficient 
it may supplement the record by ordering a medical 
examination and/or opinion.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  It is the undersigned's judgment that the 
veteran should be afforded an eye examination that includes 
opinions as to the nature of the veteran's eye disease and 
whether it is linked to service or was caused or aggravated 
by his service-connected diabetes.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

As to the question of whether the veteran's service-connected 
diabetes caused or aggravated his eye disease, the Board 
notes that service connection may be granted for disability, 
which is proximately due to, or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Aggravation of a nonservice-connected disability may also be 
compensated for a nonservice-connected condition if 
proximately due to, or the result of service-connected 
disease or injury; under those circumstances, a claimant will 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

There is also indication that there may be additional 
relevant medical records that have not been obtained.  
Specifically, while there is a reference to eye surgery being 
performed in June 2000, no treatment records have been 
submitted to document any facts relating to that surgery.  
Review of the file suggests that M.J.F., M.D., a private 
physician, may have performed the surgery.  These records 
should be secured and associated with the claims file.  38 
U.S.C.A. § 5103A; 38 C.F.R.§ 3.159(c)(1).

Hypertension

Historically, the veteran filed a claim for service 
connection for hypertension in December 1988, which the RO 
denied by rating decision dated in November 1990.  The 
apparent basis for that decision was that the service medical 
records were negative for hypertension.  

State prison records show in July 1991, the veteran was found 
comatose in his prison cell.  He received emergency 
treatment, which included inpatient care.  A consultant 
diagnosed pancreatitis, diabetic ketoacidosis, and pre-renal 
azotemia with hypovolemia.  The discharge diagnoses were 
dehydration, pneumonia, Citrobacter freundii, diabetes out of 
control, pancreatitis, and hypertension.  

The veteran filed a claim for service connection for diabetes 
mellitus in June 2001, which was granted by rating decision 
dated in August 2003.

The veteran contends that service connection for hypertension 
is warranted either on a direct incurrence basis (i.e., 
linked to service) or on the basis that it was caused or 
aggravated by his service-connected diabetes mellitus.  
Review of the file indicates that in its June 2002 and 
September 2004 decisions, the RO found that  new and material 
evidence had not been received to reopen the veteran's claim 
for service connection for hypertension on a direct 
incurrence basis and denied secondary service connection for 
hypertension on the basis that the onset of the veteran's 
hypertension preceded the onset of his diabetes.  The issue 
of secondary service connection for hypertension was not 
considered by the RO in its unappealed 1990 decision noted 
above.  Under this circumstance, it is considered a new 
claim. See 38 C.F.R. § 3.310(a); Allen, supra.  The question 
of whether the veteran's diabetes mellitus aggravated his 
hypertension was not addressed by a VA examiner.  The Board 
finds that an examination that includes an opinion addressing 
the question of aggravation is warranted.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:.  
 
1.  The veteran should be asked to 
identify any sources of recent or past 
pertinent medical treatment for an eye 
disorder.  Any such relevant records 
should be obtained and associated with 
the claims folder.  At a minimum, the RO 
should contact M.J.F., M.D. and request a 
copy of the veteran's treatment records. 

2.  The RO should afford the veteran a VA 
eye examination for the purpose of 
determining the approximate onset date, 
nature and  etiology of any eye disorder 
that may currently be present.  The 
clinician must review the claims file in 
conjunction with the examination.  
 
Following a review of the relevant 
medical evidence in the claims file, the 
history obtained from the veteran, the 
eye examination, and any tests that are 
deemed necessary, the examiner is 
requested to opine whether it is at 
least as likely as not (50 percent or 
more probability) that (a) any eye 
disability that may currently be present 
began during service or is causally 
related any incident of or finding 
recorded during service; or (b) whether 
it is at least as likely as not that the 
veteran's diabetes caused or aggravated 
any eye disorder that is currently 
present, to include alleged retinopathy 
of the left eye. 

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  

3.  The RO should arrange for the 
appropriate VA examination for the 
purpose of determining the approximate 
onset date and etiology of the veteran's 
hypertension.  The clinician must review 
the claims file in conjunction with the 
examination.  
 
Following a review of the relevant 
medical evidence in the claims file, the 
history obtained from the veteran, the 
medical examination, and any tests that 
are deemed necessary, the examiner is 
requested to opine whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
hypertension (a) began during service or 
is causally related to any incident of 
or finding recorded during service; or 
(b) whether it is at least as likely as 
not that the veteran's hypertension was 
caused or aggravated by his service-
connected  diabetes mellitus.  

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  

4.  The appellant is advised that 
failure to report for the scheduled 
examination may have adverse 
consequences to her claim as the 
information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2004); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

5.  The RO should then readjudicate the 
claim for service connection for an eye 
disorder, on direct incurrence and 
secondary bases; the application to 
reopen a claim for service connection 
for hypertension on direct incurrence 
and presumptive bases, and the claim for 
secondary service connection for 
hypertension.  If any claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

